Citation Nr: 9905491	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-19 230	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to medical treatment administered 
by VA.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and C. P.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to July 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the RO.  

A hearing before this Member of the Board was conducted in 
August 1998.  



REMAND

In January 1997, the RO denied the veteran's claim on the 
basis that there was no evidence of additional disability 
resulting from VA hospitalization or treatment.  

The veteran was hospitalized at the West Haven, Connecticut, 
VAMC from March to April 1996, for vasculitis.  She given a 
three day course of high dosage corticosteroids and 
discharged with instructions to take Prednisone.  

On October 3, 1996, the veteran was treated for bilateral 
knee pain at a VA outpatient clinic.  She stated that she had 
gained 40 pounds over the four-month period during which she 
had taken Prednisone.  Bilateral knee pain, secondary to 
weight gain, was diagnosed.  

The veteran was admitted to St. Joseph's Medical Center in 
Stamford, Connecticut, on October 29, 1996 due to lower 
extremity weakness and incontinence.  She was diagnosed with 
chronic inflammatory polyneuropathy, idiopathic granulomatous 
vasculitis with resultant paraparesis and neurogenic bowel 
and bladder.  It was noted that the corticosteroids given by 
VA had caused diabetes mellitus and blurred vision which 
stopped after cessation of the medication.  

The veteran essentially stated, in her substantive appeal in 
June 1997, that she had lost weight, but still had problems 
related to the administration of steroids by VA physicians.  

At her hearing before this Member of the Board in August 
1998, the veteran stated that her diabetes mellitus and 
hypertension had ceased when she stopped taking the steroids.  
However, she testified that the steroids had caused or 
contributed to her condition.  She also submitted a letter 
from her private physician, Julia Dhar, M.D., a resident 
physician at St. Vincent's Medical Center, in Bridgeport, 
Connecticut, who stated that the veteran had been treated 
with steroids during her October 1996 VA hospitalization and 
that her "course was complicated by steroid-induced 
hypertension and diabetes mellitus."  

This evidence triggers VA's duty to notify the veteran of the 
type of evidence necessary to complete his application.  
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In that regard, the Board notes that no 
medical records from Dr. Dhar or St. Vincent's Medical Center 
are present in the claims file.  Moreover, the RO should 
obtain any additional ongoing treatment records pertinent to 
this claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact St. Vincent's Medical Center 
and Dr. Dhar in order to request copies 
of complete clinical records pertaining 
to the veteran's treatment course since 
1995.  The RO should also obtain copies 
of any other treatment records concerning 
the veteran, not currently of record.  

2.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claim for compensation under 38 
U.S.C.A. § 1151 for additional disability 
due to VA treatment.  All indicated 
action should be taken in this regard.  
If any action taken is adverse to the 
veteran, then she and her representative 
should be furnished with a supplemental 
statement of the case and afforded the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required on the veteran's part until further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







- 5 -


